DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s AMENDMENT AND PRESENTATION OF CLAIMS filed on September 13, 2021 is respectfully acknowledged. Claims 1-13, 16-29, 32 and 33 are pending for examination.

Response to Arguments
3. 	Applicant's arguments with respect to claims 1-13, 16-29, 32 and 33 have been considered but are not persuasive.
	Applicant states that Bastiaensen is silent towards junctions and does not teach the feature of “wherein said selected link is between two junctions of said travel network”, as recited by amended claim 1. Applicant further states that Basticensen also does not determine a plurality of different paths which are linked by the selected link, where the selected link is common to the plurality of different travel paths. However, the Office’s position is that the term “junction” is defined as “an intersection of streets, highway or roads” in www.dictionary.com, and FIG. 5 of Bastiaenson shows a section of road R0 (link) intersected by road 11 and road E40/A10, where road R0 is interpreted as the common road/link shared by road 11 and road E40/A10 (paths).
	Applicant states that Bastiaensen fails to disclose the feature of “determining speed information along the selected link for at least one vehicle at least partially based on a speed profile determined for one of said plurality of different travel paths corresponding to a travel path for the at least one vehicle, speed profiles, which are “dependent upon the lane in which vehicle is traveling in a road section” and “multiple lanes of the road section with different speed limits”, while Applicant's claimed feature of “determining speed information for the selected link” is “dependent upon the travel path” corresponding to a travel path for the at least one vehicle. In response, the Office’s position is that the present invention teaches an example of a link as a road section in at least paragraph [0003]. Further, the Office’s position is that speed profiles and speed limits are understood in the art to represent speed information. Therefore, it is considered that the teachings of Bastiaensen still overcome this claimed feature.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9, 13, 16-25, 29, 32 and 33 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Springer (US 2015/0332114 A1) in view of Bastiaensen et al. (US 2013/0282264 A1).

	Regarding claims 1, 17 and 33, Springer discloses a method, apparatus comprising at least one processor and at least one memory including computer program code for one or more programs, and on-transitory computer readable storage medium (i.e. system 100 may include a processing unit 110, an image acquisition unit 120, a position sensor 130, one or more memory units 140, 150, a map database 160, and a user interface 170) [0040; FIG. 1], said method, apparatus and medium comprising:
obtaining or holding available map data representing, at least in part, a travel network (i.e.
map database 160 may include any type of database for storing map data useful to system 100,
wherein information from map database 160 may be downloaded over a wired or wireless data
connection to a network) [0050];
providing said speed information along the selected link to said at least one vehicle (i.e. system 100 may analyze image data, position data (e.g., GPS location information), map data, speed data, and/or data from sensors included in vehicle 200) [0085], wherein said at least one vehicle is, at least in part, an autonomous vehicle, a highly-assisted driving vehicle, or a vehicle with adaptive cruise control (i.e. system 100 may provide a variety of features related to autonomous driving and/or driver assist technology) [0085]; and
causing said at least one vehicle to automatically adjust its speed along the selected link based on said speed information from the speed profile corresponding to the travel path of the at least one vehicle (i.e. system 100 may analyze the collected data to determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. For example, when vehicle 200 navigates without human intervention, system 100 may automatically control the braking, acceleration, and/or steering of vehicle 200 by sending control signals to one or more of throttling system 220, braking system 230, and steering system 240) [0085].
	Springer does not disclose said method, apparatus and medium comprising:
determining, for a selected link of said travel network represented by said map data, a plurality of different travel paths, wherein each travel path of said plurality of different travel paths for said at least one selected link is at least partially defined by an incoming link of said travel network and an outgoing link of said travel network that are linked by said selected link common to the plurality of different travel paths and a direction of travel from said incoming link to said outgoing link through said selected link, and wherein said selected link is between two junctions of said travel network.
	However, Bastiaensen et al. discloses the claimed limitation "determining, for a selected link of said travel network represented by said map data, a plurality of different travel paths, wherein each travel path of said plurality of different travel paths for said at least one selected link is at least partially defined by an incoming link of said travel network and an outgoing link of said travel network that are linked by said selected link common to the plurality of different travel paths and a direction of travel from said incoming link to said outgoing link through said selected link, and wherein said selected link is between two junctions of said travel network " by teaching that the user interacts with the navigation device to select the desired calculated route, optionally from a list of proposed routes, wherein it is usual for such PNDs to provide visual and/or audible instructions to guide the user along a chosen route to the end of that route, i.e. the desired destination [0013, 0014]. FIG. 5 further shows a road section including an interchange and a number of entry and exit roads to a main road, the
RO road, with arrows indicating paths through the lanes which may be taken by a vehicle wishing to travel along the RO road before taking a left hand turn onto the A10/E40 road) [0148, 0149]. FIG. 5 of Bastiaenson further shows the section of road R0 (link) intersected by road 11 and road E40/A10, where road R0 is interpreted as the common road/link shared by road 11 and road E40/A10 (paths).
	Springer does not disclose said method, apparatus and medium comprising: for each travel path of said plurality of different travel paths, determining a respective speed profile at least partially based on a plurality of respective probe data points of one or more respective probe data sets of a plurality of probe data sets, said one or more respective probe data sets associated with said respective travel path of said plurality of different travel paths for which said respective speed profile is determined. However, Bastiaensen et al. discloses the claimed limitation "for each travel path of said plurality of different travel paths, determining a respective speed profile at least partially based on a plurality of respective probe data points of one or more respective probe data sets of a plurality of probe data sets, said one or more respective probe data sets associated with said respective travel path/route of said plurality of different travel paths/routes for which said respective speed profile is determined" by teaching that vehicle probe data for the selected road section is first collected at a central controller for processing at the central controller to obtain historical lane speed profiles; a position accuracy for probe vehicles of up to 1 m can be obtained with sufficient probe points densities with respect to time in order to determine which probe data relates to which lane individual probe vehicles are travelling, resulting in the deriving of lane level speed profiles [0133, 0139]. Springer does not disclose said method, apparatus and medium comprising: determining speed information along the selected link for at least one vehicle at least partially based on a speed profile determined for one of said plurality of different travel path, wherein the speed profile along the selected link is dependent upon the travel path.
	However, Bastiaensen et al. discloses the claimed limitation "determining speed information along the selected link for at least one vehicle at least partially based on a speed profile determined for one of said plurality of different travel path, wherein the speed profile along the selected link is dependent upon the travel path" by teaching that if a user is presented with information regarding the lane speed profiles ahead, the user may make their own lane selection based upon the information or may be provided with a recommendation, and lane speed information may be presented to the user by displaying it on the digital map displayed by the PND as a map enhancement [0167].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Springer to include the features of Bastiaensen et al. in order to know the best lane to use to reach the exit of the interchange, particularly when there is congestion.

	Regarding claim 2, Springer in view of Bastiaensen et al. discloses the method according to claim 1.
	Springer does not disclose wherein said plurality of potential travel paths comprises a travel path for each allowed combination of an incoming link and an outgoing link linked by said selected link and represented by said map data.
	However, Bastiaensen et al. discloses a road section including an interchange and a number of entry and exit roads to a main road, the RO road, with arrows indicating paths through the lanes which may be taken by a vehicle wishing to travel along the RO road before taking a left hand turn onto the A10/E40 road [0148, 0149].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Springer to include the features of Bastiaensen et al. in order to know the best lane to use to reach the exit of the interchange, particularly when there is congestion.

	Regarding claims 3 and 19, Springer in view of Bastiaensen et al. discloses said method and apparatus according to claims 1 and 17.
	Springer does not disclose the method and apparatus further comprising:
		obtaining or holding available said plurality of probe data sets.
	However, Bastiaensen et al. discloses probe data relating to the movement of individual vehicles along lanes in the road section is collected [0135].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Springer to include the features of Bastiaensen et al. in order to know the best lane to use to reach the exit of the interchange, particularly when there is congestion.

	Regarding claims 4 and 20, Springer in view of Bastiaensen et al. discloses said method and apparatus according to claims 1 and 17.
	Springer does not disclose wherein said respective speed profile represents one speed for said selected link or a plurality of speeds for a plurality of subsequent segments of said selected link.
	However, Bastiaensen et al. discloses that probe traces may be allocated to sub-groups having different speed categories on the basis of the vehicle speeds indicated by the probe traces. The subgroups may be matched to different lanes, by consideration of the position of the traces with respect to the width of the road section. In this way a speed per lane value may be determined. This may be carried out along the length of a lane to obtain an overall lane speed profiles [0138].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Springer to include the features of Bastiaensen et al. in order to know the best lane to use to reach the exit of the interchange, particularly when there is congestion.


	Regarding claims 5 and 21, Springer in view of Bastiaensen et al. discloses said method and apparatus according to claims 1 and 17.
	Springer does not disclose wherein each probe data point represents a position and a speed.
	However, Bastiaensen et al. discloses that vehicle probe traces, formed by probe position data over time for individual vehicles, are collected over a 60 second time domain for the road section, allocated to sub-groups having different speed categories on the basis of the vehicle speeds indicated by the probe traces [0138].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Springer to include the features of Bastiaensen et al. in order to know the best lane to use to reach the exit of the interchange, particularly when there is congestion.

	Regarding claims 6 and 22, Springer in view of Bastiaensen et al. discloses said method and apparatus according to claims 5 and 21.
	Springer does not disclose wherein said respective speed profile is at least partially determined by calculating one or more mean speeds, one or more speed percentiles or a combination of one or more speeds and speed percentiles thereof for said selected link or for one or more subsequent segments of said selected link.
	However, Bastiaensen et al. discloses that individual vehicle speeds obtained by consideration of individual vehicle probe traces are aggregated to obtain an average lane speed profile for the time period [0137].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Springer to include the features of Bastiaensen et al. in order to know the best lane to use to reach the exit of the interchange, particularly when there is congestion.

	Regarding claims 7 and 23, Springer in view of Bastiaensen et al. discloses said method and apparatus according to claims 6 and 22.
	Springer does not disclose wherein said calculating is at least partially based on one or more speeds represented by one or more probe data points of said plurality of respective probe data points of said one or more respective probe data sets associated with said respective potential travel path.
	However, Bastiaensen et al. discloses that probe data should have a resolution, i.e. points per minute, sufficient to enable accurate speed data for individual vehicles to be determined at a lane level of resolution. It has been found that use of probe data with probe points at least every second may be appropriate to allow vehicle speeds to be accurately determined number of probes requiring an average speed across the segment [0135].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Springer to include the features of Bastiaensen et al. in order to know the best lane to use to reach the exit of the interchange, particularly when there is congestion.

	Regarding claims 8 and 24, Springer in view of Bastiaensen et al. discloses said method and apparatus according to claims 5 and 21.
	Springer does not disclose said method and apparatus further caused to:
		determine whether one or more probe data sets of said plurality of probe data sets is 			associated with a travel path of said plurality of travel paths at least partially based on 			one or more positions represented by one or more probe data points of said one or 			more probe data sets.
	However, Bastiaensen et al. discloses that probe traces may be allocated to sub-groups having
different speed categories on the basis of the vehicle speeds indicated by the probe traces. The subgroups may be matched to different lanes, by consideration of the position of the traces with respect to the width of the road section. In this way a speed per lane value may be determined [0138].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Springer to include the features of Bastiaensen et al. in order to know the best lane to use to reach the exit of the interchange, particularly when there is congestion.

	Regarding claims 9 and 25, Springer in view of Bastiaensen et al. discloses said method and apparatus according to claims 8 and 24.
	Springer does not disclose wherein each probe data set of said plurality of probe data sets is determined to be associated with only one travel path of said plurality of travel paths.
	However, Bastiaensen et al. discloses that probe traces may be allocated to sub-groups having different speed categories on the basis of the vehicle speeds indicated by the probe traces. The subgroups may be matched to different lanes, by consideration of the position of the traces with respect to the width of the road section. In this way a speed per lane value may be determined [0138].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Springer to include the features of Bastiaensen et al. in order to know the best lane to use to reach the exit of the interchange, particularly when there is congestion.

	Regarding claims 13 and 29, Springer in view of Bastiaensen et al. discloses said method and apparatus according to claims 1 and 17.
	Springer does not disclose said method and apparatus further comprising:
providing or generating speed map data representing an association of said map data and a plurality of speed profiles for links of said travel network, said plurality of speed profiles comprising said speed profiles determined for said plurality of potential travel paths.
	However, Bastiaensen et al. further discloses that lane speed information may be presented to
the user by displaying it on the digital map displayed by the PND as a map enhancement [0167].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Springer to include the features of Bastiaensen et al. in order to know the best lane to use to reach the exit of the interchange, particularly when there is congestion.

	Regarding claim 16, Springer in view of Bastiaensen et al. discloses said method and apparatus according to claim 1.
	Springer does not disclose wherein said method is performed for a plurality of links/roads of said travel network as selected link.
	However, Bastiaensen et al. discloses that the invention is particularly applicable to motorway type roads where lane structure information to a high degree of accuracy is already known from a variety of sources. For example, PND devices may rely upon such data to provide instructions to a user as to which lane to select to follow a particular route, e.g. to ensure that they will ultimately end up in an exit lane at the next interchange [0140].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Springer to include the features of Bastiaensen et al. in order to know the best lane to use to reach the exit of the interchange, particularly when there is congestion.

	Regarding claim 18, Springer in view of Bastiaensen et al. discloses said apparatus according to claim 17.
	Springer does not disclose wherein said plurality of potential travel paths comprises a potential travel path for each allowed combination of an incoming link and an outgoing link linked by said selected link and represented by said map data.
	However, Bastiaensen et al. discloses a road section including an interchange and a number of entry and exit roads to a main road, the RO road, with arrows indicating paths through the lanes which may be taken by a vehicle wishing to travel along the RO road before taking a left hand turn onto the A10/E40 road [0148, 0149].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Springer to include the features of Bastiaensen et al. in order to know the best lane to use to reach the exit of the interchange, particularly when there is congestion.

	Regarding claim 32, Springer in view of Bastiaensen et al. discloses said apparatus according to claim 17.
	Springer does not disclose said apparatus according to claim 17, the apparatus according to claim 17, wherein said apparatus is or is part of one of:

a server;
a stationary device;
a vehicle; and
an embedded navigation device of a vehicle.
	However, Bastiaensen et al. discloses that connection may be used to establish a data connection between the navigation device 200 and the internet or any other network for example, and/or to establish a connection to a server via the internet or some other network [0104].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Springer to include the features of
Bastiaensen et al. in order to know the best lane to use to reach the exit of the interchange, particularly when there is congestion.

7. 	Claim(s) 10-12 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Springer (US 2015/0332114 A1) in view of Bastiaensen et al. (US 2013/0282264 A1) as applied to claims 1-9, 13, 16-25, 29, 32 and 33 above, and further in view of Lewis (US 2015/0120174 A1).

	Regarding claims 10 and 26, neither Springer not Bastiaensen et al. disclose said method and apparatus wherein said one or more probe data sets of said plurality of probe data sets are determined to be associated with a potential travel path of said plurality of potential travel paths at least partially based on the number of probe data points of said one or more probe data sets that represent a position associated with an incoming link or an outgoing link at least partially defining said potential travel path.
	However, Lewis discloses that number of probe points from either algorithm is used to estimate the traffic volume using the percentage or vehicles on the road segment that are sending probe data. The relationship maybe derived by geographic area or by time frame. The relationship maybe associated with individual road segments [0036].
	Therefore, it would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Springer to include the features of Lewis in order to estimate traffic volume from the estimate probe quantity.

	Regarding claims 11 and 27, neither Springer not Bastiaensen et al. nor Lewis disclose wherein a condition for identifying a position represented by a probe data point of said one or more probe data sets of said plurality of probe data sets to be associated with an incoming link is at least one of the following:
	said position is on said incoming link, said position is on a link different from said selected link
	and directly linked to said incoming link.
	However, it would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Springer to include wherein a condition for identifying a position represented by a probe data point of said one or more probe data sets of said plurality of probe data sets to be associated with an incoming link is said position is on said incoming link, and/or said position is on a link different from said selected link and directly linked to said incoming link, since the incoming link is on the determined route which is shown by the prior art.

	Regarding claims 12 and 28, neither Springer nor Bastiaensen et al. nor Lewis disclose wherein a condition for identifying a position represented by a probe data point of said one or more probe data sets of said plurality of probe data sets to be associated with an outgoing link is at least one of the following:

	said position is on said outgoing link, said position is on a link different from said selected link
	and directly linked to said outgoing link.
	However, it would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus of Springer to include wherein a condition for identifying a position represented by a probe data point of said one or more probe da ta sets of said plurality of probe data sets to be associated with an outgoing link is that said position is on said outgoing link, and/or said position is on a link different from said selected link and directly linked to said outgoing link, since the outgoing link is on the determined route which is shown by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664